ACCEPTED
                                                                                           01-14-1004-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    10/22/2015 4:44:20 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                              No. 01-14-01004-CV

Kevin Leroy Campbell,                   §             IN THE FIRST   FILED IN
Appellant,                              §                      1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                        §              
                                                               10/22/2015 4:44:20 PM
v.                                      §             COURT OF APPEALS  
                                                               CHRISTOPHER A. PRINE
                                        §                               Clerk
M. Brandon Maggiore, Guardian Ad Litem, §              
Appellee.                               §             HOUSTON, TEXAS


                                        
            Motion For Leave to File Amended Brief With Appendix

      Pursuant to Texas Rule of Appellate Procedure 38.7, Appellee asks this

Honorable Court to grant him leave to file an amended brief with an appendix

(which brief and appendix were filed on the same date as this motion) to correct

technical and grammatical defects, several statutory and internal reference errors,

and to include an appendix.


1. Appellee’s brief was timely filed on October 19, 2015 even though Appellant

   filed an Amended brief only 18 days before Appellee’s brief deadline.


2. Appellee asks this Court to accept his amended brief and appendix filed on

   October 22, 2015, the same date as this motion.


3. The amended brief corrects formatting errors in the index, adds the text for the


                                                                           Page 1" of "4
     points on appeal to the index, corrects defects in the table of authorities,

     corrects several statutory and internal reference errors, and adds an appendix.


4. The Appendix includes all statutes, case law, and orders cited in Appellee’s

     brief.

5. Appellee’s amended brief does not add new points on appeal, new arguments,

     or new case law and, therefore, will cause no delay in the submission of this

     case.

6. The appendix does not include excerpts from the Reporters Record due to the

     number of pages from this record cited by Appellee.

7. Appellee believes that the amended brief and appendix thereto will assist this

     Court and Appellant in reviewing the merits of this case.

                                       PRAYER

        For the foregoing reasons, Appellee asks the Court to grant Appellee the

right to file an amended brief with an appendix on or before the date this Court

rules on this motion.



//

//


                                                                             Page "2 of "4
                                     Respectfully submitted,
                                     /s/ M. Brandon Maggiore
                                     M. Brandon Maggiore
                                     State Bar No.: 24078901
                                     Maggiore Law Firm, PLLC
                                     2442 S. Downing St., Suite 100
                                     Denver, CO 80210
                                     Telephone: (713) 239.3347
                                     Facsimile: (713) 581.1894
                                     brandon@maggiorelawfirm.com

                                     GUARDIAN AD LITEM FOR LONNIE
                                     PHILLIPS, JR., AN INCAPACITATED
                                     PERSON



                       CERTIFICATE OF COMPLIANCE

      I certify that this document was produced on a computer using Pages 5.5.3
and contains 265 words, as determined by the computer software's word-count
function, excluding the sections of the document listed in Texas Rule of Appellate
Procedure 9.4(i)(1).
                                       /s/ M. Brandon Maggiore
                                       M. Brandon Maggiore
                                       State Bar No.: 24078901




//
//



                                                                        Page "3 of "4
                         CERTIFICATE OF SERVICE

      I certify that on October 22, 2015, I served a copy of Appellee’s First
Amended Motion to Dismiss for Lack of Jurisdiction and Motion for Award of
Fees and Costs for a Frivolous Appeal on the parties listed below by electronic
service and that the electronic transmission was reported as complete. My e-mail
address is brandon@maggiorelawfirm.com.

                                        /s/ M. Brandon Maggiore
                                        M. Brandon Maggiore
                                        State Bar No.: 24078901


Veronica L. Davis                          Catherine N. Wylie
Attorney for Appellants                    Guardian Of the Person and Estate of
Texas Bar No. 05557300                     Lonnie Phillips, Jr., An Incapacitated
226 N. Mattson                             Person
West Columbia, Texas 77486                 The Wylie Law Firm
Telephone: 979.345.2953                    2211 Norfolk Street, Suite #440
Facsimile: 979.345.5461                    Houston, Texas 77098
vld57atal@yahoo.com                        Telephone: 713.275.8230
                                           Facsimile: 713.275.8239
                                           Email: cwylie@wylielawfirm.com
Dana V. Drexler
Attorney Ad Litem during the trial on
the Merits
1010 Lamar Street, Suite 1450
Houston, Texas 77002
Telephone: 713.658.8900
Facsimile: 713.658.9408
DVPDrexler@aol.com




                                                                          Page "4 of "4